Case 6:17-cv-00891-PGB-LRH Document 214 Filed 06/17/20 Page 1 of 1 PageID 8441




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                     CLERK’S MINUTES
                             Final Fairness Hearing (via Zoom)

                           Case Number: 6:17-cv-891-Orl-40LRH

 MAURICE JONES, ANTHONY C.                       Plaintiff’s Counsel: Bradley Pratt
 COOK and MICAH BELLAMY,                                              Christopher Lynch
                                                                      Edmund Normand
                       Plaintiffs,                                    Christopher B. Hall

 v.

 GOVERNMENT EMPLOYEES                            Defense Counsel: Alexander Fuchs
 INSURANCE COMPANY and GEICO                                      Kymberly Kochis
 GENERAL INSURANCE COMPANY,

                       Defendants.

  Judge:                Paul G. Byron          Court           Koretta Stanford
                                               Reporter        stanarm2014@gmail.com

  Deputy Clerk:         Grace Farey            Interpreter:    N/A
  Date:                 June 17, 2020          Time:           2:04 PM – 2:24 PM
                                                               TOTAL: 20 minutes

 Case called. Appearances taken.

 The Court addresses the Motion for Final Approval of the Settlement with the parties.

 The Court will grant the Motion to Vacation Summary Judgment Order (Doc. 198).

 The Court will grant the Motion for Final Approval of the Settlement (Doc. 209).

 The Court will grant the Motion for Attorneys’ Fees (Doc. 210).

 The parties shall submit a proposed order in Word format to chambers.

 Court is adjourned.
